Citation Nr: 1702544	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  07-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to exposure to Agent Orange and to service-connected disabilities.

2.  Entitlement to service connection for a genitourinary disorder, to include as secondary to exposure to Agent Orange and to service-connected disabilities.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to July 16, 2012.  

4.  Entitlement to an effective date prior to July 16, 2012, for the award of special monthly compensation at the housebound rate.  

5.  Entitlement to an effective date prior to July 16, 2012, for the award of basic eligibility for Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a December 2008 decision, the Board denied the issue of entitlement to service connection for peripheral neuropathy.  The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The issue was remanded to the Board for additional development and adjudication pursuant to a February 2010 Order by the Court in accordance with a Joint Motion for Remand (Joint Motion).  In August 2010, the Board vacated the December 2008 decision and remanded the issue to the RO for compliance with the Joint Motion.  The Board subsequently remanded the Veteran's claims for additional development in November 2011, May 2012, January 2014, February 2015 and February 2016.  



REMAND

During the pendency of his appeal, the Veteran has been provided several VA examinations to assess the etiology of his peripheral neuropathy and genitourinary disability, including diagnosed benign prostatic hypertrophy, lower urinary tract symptoms, and erectile dysfunction.  

The VA examiner who provided the most recent March 2014 and April 2015 examinations, opined that the Veteran's diagnosed lower urinary tract symptoms was a result of benign prostate hypertrophy, a hormonal condition associated with aging and was unrelated to the Veteran's service, to include any incident therein, including treatment for a urinary tract infection or a sexually transmitted infection or to his exposure to Agent Orange.  The examiner further opined that the Veteran's genitourinary disabilities were not caused by or aggravated by any of his service-connected disabilities.  The examiner's opinion incorrectly reported that the Veteran was not treated for any genitourinary complaints until 1980, as the examiner did not address an August 1972 private treatment record noting the Veteran had prostate problems.  

The same VA examiner, in providing March 2014 and April 2015 examinations for peripheral neuropathy, noted that the Veteran did not meet the criteria for a diagnosis of peripheral neuropathy at the time of the examinations but noted that he had been diagnosed with peripheral neuropathy during the pendency of the appeal.  The examiner opined that the Veteran's diagnosed peripheral neuropathy was not incurred in service or a result of his service, including his exposure to Agent Orange therein.  The examiner based the opinion on evidence that the Veteran was not treated for diagnosed peripheral neuropathy until 2003, decades after his discharge from service.  In the March 2014 opinion, the examiner stated that the Veteran's testimony was not supported by the medical evidence and that a long history of alcohol use was a risk factor for peripheral neuropathy.  The VA examiner's opinion incorrectly reported that there was no evidence of any neuropathy until 2003, as the examiner did not address an October 1996 private treatment record that noted the Veteran's relevant complaints of joint pain and tingling in the lower abdomen, as well as the private examiner's opinion that the symptoms might be the side effects of the Veteran's exposure to Agent Orange or neuropathic.  

In written contentions, as recently as October 2015, the Veteran's attorney has argued that the VA opinions, including the March 2014 and April 2015 opinions regarding the etiology of the Veteran's peripheral neuropathy and genitourinary disabilities are inadequate because they do not address the Veteran's assertions and relied on the absence of medical records over his lay statements.  The attorney frequently notes that the October 1996 private treatment record shows a possible etiological link to the Veteran's inservice exposure to Agent Orange and his claimed disabilities.  

A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, another opinion regarding the Veteran's peripheral neuropathy and genitourinary disabilities should be obtained on remand.  

In the October 2015 written contentions, the Veteran's attorney also asserts that he is entitled to a total disability rating based on individual unemployability (TDIU) as a result of his service-connected disabilities prior to July 16, 2012.  The Veteran has been afforded separate VA examinations for his heart, psychiatric, diabetes and tinnitus throughout the pendency of his appeal and most recently underwent a VA psychiatric examination in April 2016.  The Veteran's attorney contends that he should be provided an examination to evaluate whether all of his service-connected disabilities combined prevented him from obtaining or maintaining substantially gainful employment prior to July 16, 2012.  

As the Veteran has multiple service-connected disabilities, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).  The combined effects opinion should consider the functional effects of the Veteran's service-connected disabilities prior to July 16, 2012, i.e., ischemic heart disease, evaluated as 60 percent from March 10, 2004, to July 15, 2012; posttraumatic stress disorder, evaluated as 70 percent from August 15, 2005; bilateral tinnitus, evaluated as 10 percent from August 31, 2011; and diabetes mellitus, evaluated as 10 percent from September 28, 2011.  

The issues of entitlement to earlier effective dates for the award of special monthly compensation at the housebound rate and the award of basic eligibility for Dependents' Educational Assistance under Chapter 35, Title 38, United States Code, remain inextricably intertwined with the Veteran's claims for service connection and for TDIU.  38 C.F.R. §§ 3.303, 3.340, 4.16 (2016).  Therefore, these issues may not be addressed by the Board until the service connection and TDIU issues on appeal are fully developed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Evidence of record further reflects that the Veteran receives ongoing VA medical treatment for his service-connected disabilities and other disabilities including peripheral neuropathy and genitourinary disabilities, including benign prostate hypertrophy, lower urinary tract symptoms, and erectile dysfunction, at Salem VA Medical Center (VAMC) and Danville VA outpatient clinic.  As evidence of record only includes treatment records dated up to January 2016 from these facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to service connection for peripheral neuropathy and genitourinary disabilities, as well as a claim for TDIU. 

Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from the Salem VAMC and VA Danville outpatient clinic from January 2016 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After associating the above records, if any, with the electronic claims file, an addendum medical opinion must be obtained from a VA physician with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's peripheral neuropathy and genitourinary disabilities, to include benign prostate hypertrophy, lower urinary tract symptoms, and erectile dysfunction.  The VA physician must indicate that the electronic claims file has been reviewed.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.  

Based on a review of the evidence of record, and with consideration of the Veteran's history of having symptoms since his service in Vietnam, the examiner must state whether any currently or previously diagnosed genitourinary disability or peripheral neuropathy that the Veteran has had during the pendency of the claim is related to his active duty service or any incident therein, to include exposure to Agent Orange.  The examiner must also provide an opinion as to whether the Veteran has a genitourinary disability or peripheral neuropathy that is due to or aggravated by a service-connected disorder.  

A complete rationale for all opinions must be provided that addresses the August 1972 and October 1996 private treatment records, as well as the Veteran's statements regarding the onset of his symptoms.  If the physician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

3.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The RO must forward the Veteran's electronic claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the functional effects of the Veteran's combined service-connected disabilities precluded him from securing or following gainful employment prior to July 16, 2012.  Prior to July 16, 2012, the Veteran's service-connected disorders were ischemic heart disease, evaluated as 60 percent from March 10, 2004, to July 15, 2012; posttraumatic stress disorder, evaluated as 70 percent from August 15, 2005; bilateral tinnitus, evaluated as 10 percent from August 31, 2011; and diabetes mellitus, evaluated as 10 percent from September 28, 2011.  

The examiner must note how the Veteran's service-connected disabilities affected his employability prior to July 16, 2012, for instance whether they limited his ability to walk, stand, work with co-workers, etc.  In proffering an opinion, the examiner must review the evidence of record, to include the medical records and the Veteran's statements, and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

